Citation Nr: 1760627	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-12 110A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for back condition.

2. Entitlement to service connection for neck injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any additional delay, further development is needed prior to final adjudication of the appeal.

The Veteran seeks entitlement to service connection for back and neck disabilities he states are due to a personnel carrier accident during active duty service.

In a June 1961 service treatment record, the Veteran was treated for back pain due to lifting or doing heavy work.  VA treatment records show the Veteran was seen for neck pain in February 2013 at which time he reported problems with crepitus in the neck.  Neck x-ray in April 2013 documents degenerative disc disease, and a June 2013 MRI documents multi-level degenerative disc disease with stenosis.  The Veteran was diagnosed with back strain and he was advised to exercise for his back condition. 

In November 2011, a VA examiner provided a negative nexus opinion between the Veteran's current back disorder and his active duty service.  In making this finding, the VA examiner noted that the Veteran was seen once in June 1961, for backache, diagnosed as strain.  The Veteran testified at his videoconference hearing in February 2017 that his personnel carrier vehicle collided with a stationary personnel carrier during training, and testified that the cover of the carrier fell on his head, thereby causing injury to his neck and back.  The Veteran's wife also testified that the Veteran has had several problems with his back and said there were times he could not walk due to back pain.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2)(2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and request copies of any separately stored inpatient hospitalization record from the Holloman Air Force Base Medical Facility.

2. The RO must contact the Veteran and have him specify exactly when the hospitalization occurred, and if the timeframe is different from what was previously stated, then contact the Fort Richardson Medical Facility and request copies of any separately stored inpatient hospitalization record noting the right timeframe.

3. Obtain any further outstanding VA treatment records and make note in the file that nothing was found, if necessary.
After any outstanding records have been received, the Veteran should be afforded a VA examination for his back and neck disabilities.  The examiner can assume that the Veteran incurred a back and neck injuries during service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed back and neck condition had their onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should note that the Veteran is competent to report his observable symptoms and relate his medical history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Following completion of the above, then readjudicate the Veteran's claim for neck and back condition.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned, if otherwise in order, for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


